Citation Nr: 0737236	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-19 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia or 
gastroesophageal reflux disease (GERD), claimed as a stomach 
problem.

2.  Entitlement to service connection for a left foot injury.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision, which denied 
claims for service connection for a hiatal hernia, claimed as 
a stomach problem, and a left foot injury.  The stomach claim 
has since been recharacterized to better represent the 
veteran's interests.

In regards to his claim for service connection for PTSD, the 
veteran's May 2004 VA Form 9 Appeal indicated that he also 
intended to appeal the denial of this claim.  Service 
connection, however, was later granted for PTSD in an October 
2005 rating decision.  This rating decision was a complete 
grant of benefits with respect to this issue.  See Grantham 
v. Brown, 114 F.3d1156 (Fed. Cir. 1997).  Therefore, this 
issue is not currently before the Board.

The Board also notes that the veteran requested a Travel 
Board hearing on his May 2004 VA Form 9 Appeal.  The veteran 
was scheduled for a Travel Board hearing at the Louisville, 
Kentucky RO on September 19, 2007.  However, he failed to 
report for this hearing.  No request to reschedule this 
hearing has been submitted.  


FINDINGS OF FACT

1.  The veteran's hiatal hernia and GERD are not shown by 
competent medical evidence to be etiologically related to a 
disease, injury, or event in service.

2.  The veteran is not shown by competent medical evidence to 
have a left foot disability that is etiologically related to 
a disease, injury, or event in service.




CONCLUSIONS OF LAW

1.  The veteran's hiatal hernia and GERD were not incurred in 
or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  A left foot disability was not incurred in or aggravated 
by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

VCAA letters dated in December 2002 and September 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
records, and private medical records are in the file.  All 
records identified by the veteran have been obtained, to the 
extent possible.  VA has fulfilled its duty to assist.

In regards to the veteran's claims of service connection, the 
Board notes that the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes an examination for a left foot disability 
and a hiatal hernia is not needed in this case because the 
only evidence indicating the veteran "suffered an event, 
injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant 
to 5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

It is acknowledged that the veteran was already afforded a VA 
digestive examination in 2003, however, such addressed the 
veteran's inguinal hernia, not the hiatal hernia.  A new 
examination is not needed, however, as there is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of a past event.  As will be discussed, 
below, there is no inservice evidence of a hiatal hernia or a 
left foot disability in service.  Further, findings of a 
hiatal hernia were first noted decades after service 
separation.  With regard to the left foot, there is no 
evidence of current disability.  As such, a VA examination 
need not be afforded in either case.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

1.  Entitlement to service connection for a  hiatal hernia, 
GERD, claimed as a stomach problem.

The veteran contends that he has a hiatal hernia as the 
result of his active duty service.  See Claim, July 2002.  

The Board notes that the veteran was diagnosed with a right 
inguinal hernia during service.  See service medical records, 
undated.  (The matter of service connection for a right 
inguinal hernia was addressed in a March 2003 RO decision.  
The matter of a left inguinal hernia was addressed in a June 
2006 RO decision; these matters are not currently on appeal.) 

A review of the veteran's service medical records does not 
reflect any complaints, treatment or diagnoses of a hiatal 
hernia or stomach problems during service. 

It is clear from the evidence of record that the veteran has 
been currently diagnosed as having a hiatal hernia and GERD.  
See Rush North Shore Medical Center treatment records, 
September 2002; VA Medical Center (VAMC) treatment notes, 
February 2007.  However, there is no evidence of record 
linking the veteran's GERD or hiatal hernia to his active 
duty service.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Currently, there is no evidence of record that the 
veteran had a hiatal hernia or GERD in service and no 
competent medical opinion has related his hiatal hernia or 
GERD to service.  Thus, the veteran's claim fails.  See 
Hickson, supra. 

The Board acknowledges the veteran's assertions that he 
currently has stomach problems as the result of his active 
duty service.  See veteran's statement, July 2003.  No 
medical evidence, however, has been submitted to support this 
contention.  The veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

In addition, it should be noted that the first evidence of 
record that the veteran had a hiatal hernia or GERD is from 
2002, over 30 years after his discharge from service.  See 
generally Rush North Shore Medical Center treatment records, 
September 2002.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Given the amount of time that passed between service and the 
first treatment of record of a hiatal hernia or GERD, and the 
fact that the claims folder completely lacks any medical 
opinion or indication that the veteran's disabilities are 
related to his active duty, the Board has determined that 
service connection is not warranted for a hiatal hernia or 
GERD.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for hiatal hernia or GERD, claimed as 
a stomach problem, must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

2.  Entitlement to service connection for a left foot injury.

The veteran has contended that he has a left foot disability 
as the result of a surgery he underwent while in Vietnam 
during his active duty service.  See veteran's statement, 
July 2003.  

Despite the veteran's claim of a foot injury with surgical 
treatment during service, the entirety of the veteran's 
service medical records are absent any complaints, treatment, 
or diagnosis of a left foot injury.  In addition, there is no 
indication in the medical evidence of record that the veteran 
has a current diagnosis of a left foot disability.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the veteran to have a current left foot 
disability; thus, there may be no service connection for this 
claimed disability.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a left foot disability, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).




ORDER

Entitlement to service connection for a hiatal hernia or 
GERD, claimed as a stomach problem, is denied.

Entitlement to service connection for a left foot disability 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


